McGINLEY, Judge,
concurring.
I agree with the result reached by the majority. I write separately, however, because I disagree with the majority’s assertion that Hebden is inapplicable to non-oecupa-tional disease eases.
Our Pennsylvania Supreme Court stated in Hebden:
We acknowledge that the term ‘res judica-ta’ is a somewhat sloppy term and that it is sometimes used to cover both res judicata itself (claim preclusion) as well as collateral estoppel (‘broad’ res judicata or issue preclusion). Collateral estoppel, broad res ju-dicata or issue preclusion ‘forecloses re-litigation in a later action, of an issue of fact or law which was actually litigated and which was necessary to the original judgment.’
Hebden, at 330, 632 A.2d at 1304 (citing City of Pittsburgh v. Zoning Board of Adjustment of Pittsburgh, 622 Pa. 44, 55, 559 A.2d 896, 901 (1989)). In the workmen’s compensation setting, the doctrine of res judicata has never been limited to non-occupational disease cases.
Here, there had already been a determination that Claimant suffered a compensable work-related injury. Whether claimant sustained such an injury was a criticad issue of fact in the original award of benefits. In the present matter the keystone of/Dr. Simon’s opinion was his determination that Claimant’s disability was never worn related. Accordingly, Employer has attempted to reliti-gate an issue previously adjudicated. I *461would reverse based upon the doctrine of res judicata and Hebden.